DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is  being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,817,967 B1 (“Shukla”) in view of US 7,861,252 B2 (“Uszok”) and in view of US 2018/0370033 Al (“Geffen”) and further in view of US 2017/0372227 Al (“Hosabettu”).
Regarding claim 1, Shukla teaches a system for automated deployment of pre-configured bots for executing one or more actions initiated by a user within a technology environment based on a supervised classification of the user into a predetermined class, the system comprising: at least one non-transitory memory device with computer-readable code stored thereon; at least one processing device; and at least one module stored in said memory device and comprising instruction code that is executable by the at least one processing device and configured to cause said at least one processing device to(Shukla, col. 5, lines 25-32, fig.1(100), fig. 2(250, 251,253, 252), “Computer 250 shows an example of components that may be included in servers or any computer system that may be used in the system 100 to perform the operations described herein. For example, computer 250 may include one or more processors 251 that may execute machine readable instructions 253 stored on a non-transitory computer readable medium 252. The computer readable medium 252 may include hardware storage, such as memory, hard drives, etc.”)receive information associated with one or more actions initiated by a user within a technology environment(Shukla, col.3 lines 23-25, fig. 1(100, 110, 120, 130, 10),  “The IAM system 110 may receive requests from users 10… to perform access management tasks. The requests, if approved, may be performed by the [Access Management] [S]ystem 100.” Note: It is being interpreted that the Access Management System represents the technology environment); generate one or more primary data points based on at least receiving information associated with one or more actions; classify the user into a class based on at least the one or more primary data points generated (Shukla, col. 11 lines 28-48, fig.1(110, 120), fig. 5(501, 502, 503, 504),  “[T]he AMRF system 120 includes a rule based expert system that can determine whether an incoming request from the IAM system 110 is a composite request or another type of access management request. The incoming access management request may be parsed to identify the target system, the operation to be performed (e.g., create user account, modify user account, delete user account, etc.), and a user associated with the request…a machine learning classifier may be used by the expert system of the AMRF system 120 to classify an incoming request [from the user] as a composite request or another type of request in order to identify incoming composite requests…” Note: It is being interpreted that parsing the request to identity the target system, the operation to be performed and a user associated with a request represents generate one or more primary data points and determining whether the request is either a composite request or another type of request represents classify the user into a class); and deploy the one or more pre-configured bots to execute the one or more actions initiated by the user (Shukla, col.10, lines 1-19, fig. 4(415), “At 415, the robot executes the access management instruction on the target system specified in the access management instruction. For example, the robot logs into the target system specified in the access management instruction. The robot may login as a system administrator, according to its programming, to perform the access management task specified in the access management instruction. The robot performs the management task specified in the access management instruction, such as creating a user account for a user specified in the access management instruction. The robot may mimic the actions of a system administrator to perform the access management task. For example, the robot accesses a portal for the target system. The portal may include a login page. The robot logs in as a system administrator. To create the user account, the robot selects an option in the portal to create an account, and performs the operations through the portal to create the user account.”). 
Shukla fails to teach: select one or more pre-configured bots capable of executing the one or more actions,  wherein selecting further comprises: determining one or more groups of pre-configured bots, wherein each of the one or more groups comprises a plurality of pre-configured bots configured to execute predetermined set of actions; and selecting the one or more pre-configured bots from the one or more groups in an ad-hoc manner based on at least the predetermined set of actions and the one or more actions initiated by the user. 
However, Uszok teaches: select one or more pre-configured bots capable of executing the one or more actions, wherein selecting further comprises: determining one or more groups of pre-configured bots, wherein each of the one or more groups comprises a plurality of pre-configured bots configured to execute predetermined set of actions (Uszok, col. 15, lines 25-53, “FIG. 8 summarizes the principle processes described thus far. Referring to FIG. 8-A, a simplified flow diagram illustrates the steps of (1) installing botMaster on the user platform; (2) configuring the botMaster and beginning to build a user model; (3) selecting a botBox host and setting up a botBox; and (4) selecting and downloading a desired bot to botMaster. Next, referring to FIG. 8-B, the user (via botMaster) (1) configures the mBot; (2) assigns a user profile; and (3) instructs the bot to execute. BotMaster also synchronizes (4) the selected user profile with botBox. These messages are 35 represented by link 906 in FIG. 9. FIG. 8-C summarizes the remote operations on botServer: (1) select or find an appropriate botServer; (2) botMaster sends a launch message; (3) botServer installs or instantiates the corresponding sBot;( 4) botServer accesses the user profile on botBox; and (5) the sBot executes on botServer and communicates with the user profile on botBox. These operations are illustrated in the context of FIG. 9 where the launch message 921 goes from botMaster to botBox, and then botBox communicates with the botServer 920 to install and launch the sBot. The botServer 920 accesses the assigned user profile via 924, and transmits status and results messages to botBox via 926. Now the sBot is running (and the mBot/botMaster can be temporarily shut down). The sBot executes in a container (or "sandbox") 426 for safety, and subject to a resource controller component 422 of the bots Executor 420.” Uszok teaches installing botMaster on the user platform; selecting and downloading a desired bot to botMaster (i.e. select one or more pre-configured bots capable of executing the one or more actions) Next, referring to FIG. 8-B, the user (via botMaster) (1) configures the mBot; (2) assigns a user profile; and (3) instructs the bot to execute (i.e. determining one or more groups of pre-configured bots, wherein each of the one or more groups comprises a plurality of pre-configured bots configured to execute predetermined set of actions)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla’s system in view of Uszok to teach: select one or more pre-configured bots capable of executing the one or more actions,  wherein selecting further comprises: determining one or more groups of pre-configured bots, wherein each of the one or more groups comprises a plurality of pre-configured bots configured to execute predetermined set of actions. The motivation to do so would be to have a personalized virtual agent configured to do particular services in an autonomous manner without any human intervention (Uszok, col. 3, lines 5-38, “The present invention is directed to a system architecture for creating and deploying intelligent software agents or "bots" to carry out a wide variety of personal and business objectives. Based on the system presented here, software agents will figuratively "travel" around the Internet, visiting one or more hospitable sites called ''botServers" where they can execute selected logic, interact with other programs including other bots, exchange knowledge and ultimately return ( or return results) to their owner… One key element of the system is the "botServer," capable of running visiting bots and providing them additional data and services… Additional services can be implemented by the botServer owner (typically a company), such as access to company databases, external systems, or special bot services (designed for use by specialized bots). To illustrate, an automobile manufacturer might deploy a botServer to receive auto repair service bots and keep them apprised of technical information. The same auto manufacturer might deploy another botServer to host OEM parts vendor bots. The vendor bots could inquire into the manufacturer's inventories and assembly schedules to ensure delivery of needed parts on time. In this way, the supply chain adapts to changing demand in real time without human intervention.”). 
Shukla fails to teach: determining that the plurality of pre-configured bots associated with each of the one or more groups is unable to execute all of the one or more actions; and responsive to determining that the plurality of pre-configured bots associated with each of the one or more groups is unable to execute all of the one or more actions, selecting the one or more pre-configured bots from the one or more groups in an ad-hoc manner based on at least the predetermined set of actions and the one or more actions initiated by the user.
However, Geffen teaches determining that the plurality of pre-configured bots associated with each of the one or more groups is unable to execute all of the one or more actions(Geffen, para. 0046, “[S]ystem 100 may further comprise a failed tasks queue database 106, which may be configured to collect and store tasks that robotic processing automation unit 104 was unable to complete, e.g., failed tasks. As explained above, there may be many reasons for failure to accomplish or complete a task received in system 100 by a third party. Thus, some of the tasks may not be completed by robotic processing automation unit 104, and are thus titled as 'failed tasks'. All failed tasks may be collected and stored by failed tasks queue database 106.” Geffen teaches a failed tasks queue database 106, which may be configured to collect and store tasks that robotic processing automation unit 104 was unable to complete, e.g., failed tasks (i.e. determining that the plurality of pre-configured bots associated with each of the one or more groups is unable to execute all of the one or more actions)); and responsive to determining that the plurality of pre-configured bots associated with each of the one or more groups is unable to execute all of the one or more actions, selecting the one or more pre-configured bots from the one or more groups in an ad-hoc manner based on at least the predetermined set of actions and the one or more actions initiated by the user(Geffen, paras. 0049-0050, “[I]n case of a failure (e.g., due to a change in the process or in the screens process or operating the process), the process or task may not proceed from step A to step B, thus indicating a failure in the transition point between step A to step B. Failure evaluation processor 110 may be configured to run an examination on all transitions between each two adjacent steps in each of the failed tasks, and compare these transitions to each of the recorded successful execution steps. The failure evaluation processor 110 may detect the transitions that were the point of failure…the failure evaluation processor 110 may compare all the successful transitions to the failed, and from all the successful transitions select the ones with highest commonality score (e.g., transitions that are most common and which appeared in most successful execution steps per failed task type). These steps of high commonality score, which together create a new path, would be defined as the new execution steps according to which robotic process automation unit 104 is to complete or accomplish similar tasks pulled from task queue database 102.” Geffen teaches “[I]n case of a failure (e.g., due to a change in the process or in the screens process or operating the process) Failure evaluation processor 110 may be configured to run an examination on all transitions between each two adjacent steps in each of the failed tasks (i.e. responsive to determining that the plurality of pre-configured bots associated with each of the one or more groups is unable to execute all of the one or more actions) These steps of high commonality score, which together create a new path, would be defined as the new execution steps according to which robotic process automation unit 104 is to complete (i.e. selecting the one or more pre-configured bots from the one or more groups in an ad-hoc manner) the failure evaluation processor 110 may compare all the successful transitions to the failed, and from all the successful transitions select the ones with highest commonality score. These steps of high commonality score, which together create a new path (i.e. based on at least the predetermined set of actions and the one or more actions initiated by the user)). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla’s system in view of Geffen to teach: determining that the plurality of pre-configured bots associated with each of the one or more groups is unable to execute all of the one or more actions; and responsive to determining that the plurality of pre-configured bots associated with each of the one or more groups is unable to execute all of the one or more actions, selecting the one or more pre-configured bots from the one or more groups in an ad-hoc manner based on at least the predetermined set of actions and the one or more actions initiated by the user. The motivation to do so would be to have a bot that is able to adapt when an underlying process is changed (Geffen, paras. 0036-0038, “One technical problem dealt by the disclosed subject matter is changes that have been made to a process without informing or updating the automated processing unit accordingly. For example, a change in process may comprise an additional step that was not part of the initial process or removal of a step that appeared in the initial process but is no longer part of the updated process…Current systems may detect that there is a failure in the operation of an automated processing unit, however, the nature of the failure and reason for the failure may not be determined with current systems. One technical solution according to the disclosed subject matter is determining where a process or task had failed, suggesting a new process to fix such a failure, and incorporating a new and updated process according to which the automated processing unit would operate, in order to avoid future similar failures.”).
Shukla does not teach: continuously update the class associated with the user based on at least receiving information associated with one or more actions initiated by the user in real-time within the technology environment, wherein continuously updating further comprises: initiating a presentation of user interface for display on a user device, the user interface comprising one or more selectable options for the user to indicate whether the one or more actions initiated by the user have been executed successfully by the one or more pre-configured bots; receiving, via the user interface, the user selection of at least one of the one or more options indicating that the one or more pre-configured bots have not successfully executed the one or more actions initiated by the user; re-training the one or more pre-configured bots to execute the one or more actions initiated by the user that were not executed by the one or more pre- configured bots; and re-deploying the one or more re-trained pre-configured bots. 
However, Hosabettu teaches: continuously update the class associated with the user based on at least receiving information associated with one or more actions initiated by the user in real-time within the technology environment(Hosabettu, para. 0017, see also fig. 1, “[T]he exemplary system 100 also enables detection of change in process environment and dynamic training of BOTs in response to the change in process environment. In particular, the system 100 includes a training device (e.g., a computing device) that implements a dynamic training engine for detecting change in process environment and for performing dynamic training of BOTs in response to the change in process environment. It should be noted that the process environment may comprise a system environment, a software environment, a user interface, a user action on a user interface, a user navigation within the user interface, and so forth. The change in process environment therefore may include, but are not limited to, change in display device or its settings, change in operating system or its version, change in business or configuration rules, change in user interface (e.g. , change in layout, design, icon, input type, etc.), change in user navigation, or any other confirmatory predictors.” Hosabettu teaches: implements a dynamic training engine for detecting change in process environment and for performing dynamic training of BOTs in response to the change in process environment (i.e. continuously update the class associated with the user) it should be noted that the process environment may comprise a user action on a user interface (i.e. based on at least receiving information associated with one or more actions initiated by the user in real-time within the technology environment)),
wherein continuously updating further comprises: initiating a presentation of user interface for display on a user device, the user interface comprising one or more selectable options for the user to indicate whether the one or more actions initiated by the user have been executed successfully by the one or more pre-configured bots(Hosabettu, para. 0030, see also fig. 2, “Referring back to FIG. 2, the user interface submodule 209 enables the system 100 in general and dynamic training engine 200 in particular to communicate with the user. The sub-module 209 communicates to the user about the various states of the BOT and accepts the command from the user for further processing. For example, the sub-module 209 provides various notifications to the user such as 'BOT is unable to proceed based on its existing learning as there are changes and hence requires re-training' , 'Does the user wish to re-train so that BOT can learn?', 'BOT understands the Path for goal now and training may be stopped', 'Does the user want to stop training?' 'Training completed', and so forth. Further, the sub-module 209 receives various inputs from the user such as the confirmation on re-training, stopping the re-training, and so forth.” Hosabettu teaches: the user interface submodule 209 enables the system 100 in general and dynamic training engine 200 in particular to communicate with the user (i.e. initiating a presentation of user interface for display on a user device) The sub-module 209 communicates to the user about the various states of the BOT and accepts the command from the user for further processing. Further, the sub-module 209 receives various inputs from the user such as the confirmation on re-training, stopping the re-training, and so forth (i.e. the user interface comprising one or more selectable options for the user to indicate whether the one or more actions initiated by the user have been executed successfully by the one or more pre-configured bots)); 
receiving, via the user interface, the user selection of at least one of the one or more options indicating that the one or more pre-configured bots have not successfully executed the one or more actions initiated by the user(Hosabettu, para. 0030, see also fig. 2, “Referring back to FIG. 2, the user interface submodule 209 enables the system 100 in general and dynamic training engine 200 in particular to communicate with the user. The sub-module 209 communicates to the user about the various states of the BOT and accepts the command from the user for further processing. For example, the sub-module 209 provides various notifications to the user such as 'BOT is unable to proceed based on its existing learning as there are changes and hence requires re-training' , 'Does the user wish to re-train so that BOT can learn?', 'BOT understands the Path for goal now and training may be stopped', 'Does the user want to stop training?' 'Training completed', and so forth. Further, the sub-module 209 receives various inputs from the user such as the confirmation on re-training, stopping the re-training, and so forth.” Hosabettu teaches: for example, the sub-module 209 provides various notifications to the user such as 'BOT is unable to proceed based on its existing learning as there are changes and hence requires re-training' , 'Does the user wish to re-train so that BOT can learn?' (i.e. receiving, via the user interface, the user selection of at least one of the one or more options indicating that the one or more pre-configured bots have not successfully executed the one or more actions initiated by the user)); 
re-training the one or more pre-configured bots to execute the one or more actions initiated by the user that were not executed by the one or more pre- configured bots(Hosabettu, para. 0035, see also fig. 2, “By way of an example, the dynamic training engine 200 detects the change in the process environment. The engine 200 may then notify the user that the BOT cannot
proceed based on its existing learning as there are changes in the process environment, and the BOT therefore needs retraining with respect to the specific changes it has detected… [u]pon confirmation, the dynamic training engine 200 starts recording the changes until it again observes known pattern conforming to its existing learning in the process environment. The engine 200 may then notify the user that the BOT understands the Path for goal now and that the training may be terminated.” Hosabettu teaches: the engine 200 may then notify the user that the BOT cannot proceed based on its existing learning as there are changes in the process environment, and the BOT therefore needs retraining (i.e. re-training the one or more pre-configured bots to execute the one or more actions initiated by the user that were not executed by the one or more pre- configured bots)); and  re-deploying the one or more re-trained pre-configured bots(Hosabettu, para. 0042, see also fig. 6 and fig. 2, “Upon user confirmation to stop re-training, the anticipator sub-module 208 merges the modifications, inserts the new changes, and removes the unwanted data with respect to the changes trained by user at step 611. The rules generation module 202 then updates the rules as per the changes. It builds a decision tree (rules) with valid values and extremas, and optimizes using confirmatory predictors at step 612. Further, the model validation module 203 validates the learned model at step 613. It analyzes the goal achieved using confusion vector with adaptive thresh-holding thereby continuously updating model for optimized results. The control logic 600 stops at step 614 after validation of the model at step 613 or if the user does not confirm for re-training at step 606.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla’s system in view of Hosabettu the motivation to do so would be to retrain an existing bot when the rules of the underlying process environment have changed and thus resulted in a bot’s failure(Hosabettu, paras. 0001-0003, “This disclosure relates…to… dynamically training BOTs in response to change in process
environment. Nowadays various applications have user interfaces designed to use specific functions and accomplish certain goals through a sequence of operations… [f]or example, the solution may follow the user action, system behavior, system response, error conditions, key board shortcuts, and may extract of a goal of the task therefrom. These solutions may also discover the sequence of steps to the goal by following the various paths and the learnt path to the goal for the user. However, there are certain limitations…[f]or example, in many usage scenarios, the conditions or environment in which the cognitive solution has been trained and is operating may change. In such scenarios, the BOTs are incapable of…adapting on its own in response to change in process environment.”). 
Regarding dependent claim 2, Shukla in view of Uszok and Geffen and further in view of Hosabettu  teaches the system of claim 1, wherein the module is further configured to classify the user into the class (Shukla, col. 11 lines 45-48, fig. 1(100, 110, 120, 130, 10),  “a machine learning classifier may be used by the expert system of the AMRF system 120 to classify an incoming request [from the user] as a composite request or another type of request in order to identify incoming composite requests…”), wherein classifying further comprises comparing the generated one or more primary data points with the one or more predetermined primary data points associated with the class (Shukla, col. 11 lines 31-42, fig. 2(213, 214215), “The incoming access management request may be parsed to identify the target system, the operation to be performed ( e.g., create user account, modify user account, delete user account, etc.), and a user associated with the request. This parsed information may be stored in the working memory 215 shown in FIG. 2 of the expert system. The inference engine 213 may identify a rule from the knowledge base 214 that is associated with the operation and the target system, and the rule may identify whether the incoming access management request is a composite request based on the operation and the target system.” Note: It is being interpreted that the parsed information represents the generated one or more primary data points and the rule from the knowledge base that is associated with the operation and the target system information represents the one or more predetermined primary data points associated with the class).1  
Regarding dependent claim 3, Shukla in view of Uszok and Geffen and further in view of Hosabettu  teaches the system of claim 1, wherein the class is associated with one or more groups of one or more pre-configured bots(Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig. 5(501,502,503), “At 503, if the incoming access management request is determined to be a composite request, the expert system of the AMRF system 120 generates access management instructions to be executed by one or more the robots 132 for the tasks to be executed for the composite request. The access management instructions are stored in the robot instruction queue 126. For example, the AMRF system 120 creates entries in the table 300 for the access management instructions to be executed. If the incoming access management request is determined not to be a composite request, at 504, the AMRF system 120 generates an access management instruction to be executed by a robot for the incoming access management request, and stores the access management instruction in the robot instruction queue 126.”).2 
Regarding dependent claim 4, Shukla in view of Uszok and Geffen and further in view of Hosabettu teaches the system of claim 3, wherein the module is further configured to retrieve the one or more pre-configured bots, wherein retrieving further comprises retrieving the one or more pre- configured bots associated with at least one of the one or more groups (Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B, fig. 5(501,502,503),  “At 503, if the incoming access management request is determined to be a composite request, the expert system of the AMRF system 120 generates access management instructions to be executed by one or more the robots 132 for the tasks to be executed for the composite request. The access management instructions are stored in the robot instruction queue 126. For example, the AMRF system 120 creates entries in the table 300 for the access management instructions to be executed. If the incoming access management request is determined not to be a composite request, at 504, the AMRF system 120 generates an access management instruction to be executed by a robot for the incoming access management request, and stores the access management instruction in the robot instruction queue 126.”).  
Regarding dependent claim 5, Shukla in view of Uszok and Geffen and further in view of Hosabettu  teaches the system of claim 1, wherein the module is further configured to continuously update the class associated with the user(Shukla, col. 10 lines 20-31, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction. For example, the robot may send a table update instruction to the AMRF system 120 to update the status in the entry in the table 300 for the performed access management instruction. The status field may be updated based on whether the access management instruction was successfully completed, failed or whether an exception was encountered. The remarks field may be updated to provide explanation of an exception or a failed execution.” Note: It is being interpreted that updating the status of the access management instruction in the queue represents update the class associated with the user)based on at least receiving information associated with one or more actions initiated by the user in real-time within the technology environment(Shukla, col. 8 lines 19-27, fig.1(100, 110, 120, 131, 132, 130, 126, 122,125, 220, 10, 140), fig.3(300), fig.4A(400),  fig.4B, fig. 5(501,502,503), “FIGS. 4A-B illustrates a method 400, according to an embodiment. The method 400 may be performed by the system 100. At 401, the IAM system 110 receives a request to perform an access management task. For example, a user may submit a request to the IAM system 110 via a request portal or may send a message to the IAM system 110 with the request. The request may include a request to create, modify or delete a user account on a target system of the target systems 140.”)3.
Regarding dependent claim 6, Shukla in view of Uszok and Geffen and further in view of Hosabettu teaches the system of claim 5, wherein continuously updating further comprises: monitoring the one or more actions executed by the one or more pre-configured bots deployed to execute the one or more actions initiated by the user(Shukla, col. 9 lines 43-59, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(412), fig. 5(501,502,503), “At 412, a robot of the robots 132 monitors a queue of access management instructions in the AMRF system 120. The queue may include access management instructions in the table 300 that are not yet started. Monitoring may include querying the AMRF system 120 for access management instruction instructions in the table 300 that have a status of not yet started. One or more of the robots 132 may monitor the queue of access management instructions, and the access management instructions may be executed in an order determined by an instruction execution policy. For example, an instruction execution policy may specify to execute the oldest instruction, or an instruction execution policy may specify priorities for executing instructions based on the target system that the instruction is to be executed or based on the department or role of a user associated with the instructions. For example, accounts for executives may be created before accounts for other users.”)4;receiving an indication that the one or more actions have been executed by the one or more pre-configured bots(Shukla, col. 10 lines 20-31, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction. For example, the robot may send a table update instruction to the AMRF system 120 to update the status in the entry in the table 300 for the performed access management instruction. The status field may be updated based on whether the access management instruction was successfully completed, failed or whether an exception was encountered. The remarks field may be updated to provide explanation of an exception or a failed execution.”)5; initiating a presentation of user interface for display on a user device, the user interface comprising one or more selectable options for the user to indicate whether the one or more actions initiated by the user have been executed successfully by the one or more pre-configured bots(Uszok, cols. 9-10, lines 49-67 & lines 1-17, fig.5(520, 530, 560), fig.14A, fig.14B(1406), fig.14C, fig.14D, fig.14E, fig.14F, “Referring now to FIG. 5, the botMaster comprises several components…[t]he first component is a botManager component 560 for managing one or more bots, creating or acquiring them, installing them, configuring them, executing them, terminating them, etc.)… [t]he botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520…[o]ne example of a botMaster GUI is illustrated in FIG. 14…Clicking on a selected tab expands the display to show more detail of the selected topic. FIG. 14B for example shows the "installed bots" tab 1406 activated; the expanded display lists all of the installed bots and provides buttons for installing a new bot or launching one of the installed bots. The other items shown in FIG. 14 reflect the various types of actions and information made available to the user by the botMaster program.”).; and receiving, via the user interface, a user selection of at least one of the one or more options indicating that the one or more pre-configured bots have successfully executed the one or more actions initiated by the user (Uszok, cols. 9-10, lines 49-67 & lines 1-17, fig.5(520, 530, 560), fig.14A, fig.14B(1406), fig.14C, fig.14D, fig.14E, fig.14F, “Referring now to FIG. 5, the botMaster comprises several components…[t]he first component is a botManager component 560 for managing one or more bots, creating or acquiring them, installing them, configuring them, executing them, terminating them, etc.)… [t]he botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520…[o]ne example of a botMaster GUI is illustrated in FIG. 14…Clicking on a selected tab expands the display to show more detail of the selected topic. FIG. 14B for example shows the "installed bots" tab 1406 activated; the expanded display lists all of the installed bots and provides buttons for installing a new bot or launching one of the installed bots. The other items shown in FIG. 14 reflect the various types of actions and information made available to the user by the botMaster program.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shukla with the above teachings of Uszok for the same rationale stated at Claim 1.
 Regarding dependent claim 7, Shukla in view of Uszok and Geffen and further in view of Hosabettu  teaches the system of claim 6, wherein the module is further configured to: receive, via the user interface, the user selection of at least one of the one or more options(Uszok, cols. 9-10, lines 49-67 & lines 1-17, fig.5(520, 530, 560), fig.14A, fig.14B fig.14C, fig.14D, fig.14E, fig.14F, “Referring now to FIG. 5, the botMaster comprises several components…[t]he first component is a botManager component 560 for managing one or more bots, creating or acquiring them, installing them, configuring them, executing them, terminating them, etc.)… [t]he botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520…[o]ne example of a botMaster GUI is illustrated in FIG. 14…Clicking on a selected tab expands the display to show more detail of the selected topic. FIG. 14B for example shows the "installed bots" tab 1406 activated; the expanded display lists all of the installed bots and provides buttons for installing a new bot or launching one of the installed bots. The other items shown in FIG. 14 reflect the various types of actions and information made available to the user by the botMaster program.”)indicating that the one or more pre-configured bots have not successfully executed the one or more actions initiated by the user; receive, from the user, information associated with one or more actions initiated by the user that were not executed by the one or more pre-configured bots (Shukla, col. 10, lines 45-51, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10), “The IAM system 110 may also interact with a system administrator to remediate failed access management instructions or access management instructions that encountered an exception. For example, if the updated status was failed or exception, then the IAM system 110 may send a message, such as an email, text message or an instant message, to a system administrator to take remedial action.);re-configure the one or more pre-configured bots to execute the one or more actions initiated by the user that were not executed by the one or more pre-configured bots(Shukla, col. 13, lines 35-50, fig. 2(230),  “A robot may be automatically reprogrammed in response to a detected programming failure. For example, the help desk system 230 may include a recorder to record manual execution of a failed instruction. For example, if execution failed due to a new user interface at the target system, the recorder may record user operations performed on a browser of system administrator's computer to execute an operation on the new interface of the target system via the browser. The recorded user operations may then be used to [re]program a robot.”); and re-deploy the one or more pre-configured bots (Shukla, col. 10, lines 45-51, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10),“The system administrator can then take remedial action…[t]hen, if needed, the IAM system 110 may generate a new request to be sent to the AMRF system 120 to execute the access management instruction for the failed access management task, and the access management instruction should be able to be successfully completed by a robot.”).6 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shukla with the above teachings of Uszok for the same rationale stated at Claim 1.
Referring to independent claims 8 and 15, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 9-14 and 16-20, they are rejected on the same basis as dependent claims 2-7 since they are analogous claims.

Conclusion
               Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        2 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        3 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        4 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        5 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        6 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.